FILED
                           NOT FOR PUBLICATION
                                                                            FEB 17 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BERNARD MCCORMACK, on behalf of                  No. 14-55337
himself and the class of all other similarly
situated persons; et al.,                        D.C. No. 2:05-cv-06735-CAS-
                                                 MAN
              Plaintiffs - Appellees,

  And                                            MEMORANDUM*

AMERICAN EQUITY INVESTMENT
LIFE INSURANCE COMPANY, a
corporation; et al.,

              Defendants - Appellees,

 v.

HO VAN CAO,

              Objector - Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                           Submitted February 12, 2016**
                               Pasadena, California

Before: KLEINFELD, McKEOWN, and IKUTA, Circuit Judges.

      Ho Van Cao appeals as an objector to a class action settlement filed August

16, 2013, between a nationwide class of senior citizens and two companies,

American Equity Investment Life Insurance Company and American Equity

Investment Service Company. We have jurisdiction under 28 U.S.C. § 1291.

      The district court did not abuse its discretion in awarding attorneys’ fees and

costs. The court considered the appropriate factors and made the necessary

findings. See In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 941–42

(9th Cir. 2011). In approving the award, the court reasonably relied on the fact that

the amount was lower than the lodestar figure, which is presumptively reasonable,

and noted the complex nature of the litigation, the skill and experience of the

representation, and the excellent result for the class. Id.

      The district court did not abuse its discretion in approving the settlement

agreement. Again, it considered the appropriate factors and made the necessary

findings. See Churchill Village, L.L.C. v. General Electric, 361 F.3d 566, 575–76

(9th Cir. 2004). Further, the court reasonably determined that the award was both

        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2
fair and adequate through balancing appropriate factors such as the complexity and

likely duration of litigation, the realistic range of outcomes, the extent of

discovery, and the overwhelmingly positive reaction of the class members to the

proposed settlement. Id.

      Cao did not argue before the district court that class notice was inadequate,

or show “exceptional circumstances” justifying his failure to do so, and has thus

“waived [his] right to present this issue for the first time on appeal.” See Bias v.

Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007).

      Cao’s action under 42 U.S.C. § 1983 is meritless because he has not alleged

any deprivation of his rights under the Constitution or federal law that is “fairly

attributable to the State.” Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 937

(1982). In any event, he also waived such a claim by failing to raise it before the

district court. To the extent Cao raises other arguments, he did not specifically and

distinctly argue them in his opening brief, and therefore we will not address them.

See Entm’t Research Grp., Inc. v. Genesis Creative Grp., Inc., 122 F.3d 1211,

1217 (9th Cir. 1997) (“We review only issues which are argued specifically and

distinctly in a party’s opening brief. We will not manufacture arguments for an

appellant, and a bare assertion does not preserve a claim . . . .” (internal citation

omitted)).


                                            3
AFFIRMED.




            4